    Case 8:19-cv-00859-MAP Document 29 Filed 06/16/20 Page 1 of 11 PageID 668



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

TAMARA WESSON,

                Plaintiff,

         v.                                                   CASE NO. 8:19-CV-859-T-MAP

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
______________________________________/

                                             ORDER

         This is an action for review of the administrative denial of disability insurance benefits

(DIB) and period of disability benefits. See 42 U.S.C. § 405(g). Plaintiff argues that the agency’s

decision is not supported by substantial evidence because the Administrative Law Judge (ALJ) did

not evaluate her complaints of disabling migraine pain. After considering the parties’ joint brief

(doc. 28) and the administrative record (doc. 15), I find the ALJ’s decision that Plaintiff is not

disabled is supported by substantial evidence. I affirm. 1

         A.     Background

         Plaintiff Tamara Wesson was born on December 31, 1970, and was 42 years old on her

alleged disability onset date of January 15, 2013. (R. 21) Plaintiff dropped out of school in the

seventh grade but eventually obtained her GED. (R. 47) She has past work experience as a waitress.

(R. 60) Plaintiff lives with her father and stepmother; according to Plaintiff’s testimony, they pay

all her living expenses and take care of her. (R. 47) At the time of Plaintiff’s January 2018 hearing

before the ALJ, she had a 20-year-old daughter she was very close with. (R. 54)



1
    The parties have consented to my jurisdiction. See 28 U.S.C. § 636(c).
  Case 8:19-cv-00859-MAP Document 29 Filed 06/16/20 Page 2 of 11 PageID 669



        Plaintiff initially alleged disability due to congestive heart failure, fatigue, depression,

anxiety, dyslexia, deformed feet, degenerative disc disease, and high blood pressure. Plaintiff also

testified she has almost daily migraines. After a hearing, the ALJ found that Plaintiff suffers from

the severe impairment of non-ischemic cardiomyopathy. (R. 14) The ALJ determined Plaintiff is

not disabled as she retains the residual functional capacity (RFC) to perform sedentary work with

the following limitations:

        Only occasionally balance, crouch, crawl, stoop, bend, or kneel and occasionally
        climb stairs or ramps. The claimant could not climb ladders, ropes, or scaffolds.
        The claimant should not be exposed to unprotected heights, dangerous or moving
        machinery and machine parts. The claimant should not be exposed to temperature
        or humidity extremes or areas of poor ventilation in the workspace.

(R. 17) In a May 3, 2018, decision, the ALJ found that, with this RFC, Plaintiff could not perform

her past relevant work but could work as an addresser, a document preparer, or a table worker. (R.

21) The Appeals Council denied review. (R. 1-3) Plaintiff, her administrative remedies exhausted,

filed this action.

        B.      Standard of Review

        To qualify for DIB, a claimant must be unable to engage “in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” See 42 U.S.C. § 423(d)(1)(A). A “‘physical or mental impairment’ is an

impairment that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” See 42

U.S.C. § 423(d)(3).



                                                 2
  Case 8:19-cv-00859-MAP Document 29 Filed 06/16/20 Page 3 of 11 PageID 670



       The Social Security Administration has promulgated regulations that establish a

“sequential evaluation process” to determine if a claimant is disabled. See 20 C.F.R. § 404.1520.

If an individual is found disabled at any point in the sequential review, further inquiry is

unnecessary. 20 C.F.R. § 404.1520(a)(4). Under this process, the Commissioner must determine,

in sequence, the following: (1) whether the claimant is currently engaged in substantial gainful

activity; (2) whether the claimant has a severe impairment(s) (i.e., one that significantly limits her

ability to perform work-related functions); (3) whether the severe impairment meets or equals the

medical criteria of Appendix 1, 20 C.F.R. Part 404, Subpart P; (4) considering the Commissioner’s

determination of claimant’s RFC, whether the claimant can perform her past relevant work; and

(5) if the claimant cannot perform the tasks required of her prior work, the ALJ must decide if the

claimant can do other work in the national economy in view of her RFC, age, education, and work

experience. 20 C.F.R. § 404.1520(a)(4). A claimant is entitled to benefits only if unable to

perform other work. See Bowen v. Yuckert, 482 U.S. 137, 142 (1987); 20 C.F.R. § 404.1520(f),

(g).

       In reviewing the ALJ’s findings, this Court must ask if substantial evidence supports those

findings. See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 390 (1971). The ALJ’s

factual findings are conclusive if “substantial evidence consisting of relevant evidence as a

reasonable person would accept as adequate to support a conclusion exists.” Keeton v. Dep’t of

Health and Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citation and quotations omitted).

The Court may not reweigh the evidence or substitute its own judgment for that of the ALJ even

if it finds the evidence preponderates against the ALJ’s decision. See Bloodsworth v. Heckler, 703

F.2d 1233, 1239 (11th Cir. 1983). The Commissioner’s “failure to apply the correct law or to

                                                  3
 Case 8:19-cv-00859-MAP Document 29 Filed 06/16/20 Page 4 of 11 PageID 671



provide the reviewing court with sufficient reasoning for determining the proper legal analysis has

been conducted mandates reversal.” Keeton, 21 F.3d at 1066 (citations omitted).

       C.      Discussion

               1.     Plaintiff’s complaints of migraine pain

       According to Plaintiff, the ALJ failed to discuss her migraine pain. Teasing out her

argument, she contends the ALJ erred by (1) finding her headaches were not a severe impairment;

(2) improperly evaluating her subjective complaints of headache pain; and, consequently, (3)

discounting her credibility. The Commissioner responds that the ALJ’s decision is supported by

substantial evidence. I agree with the Commissioner.

       The first issue is whether the ALJ erred by not identifying Plaintiff’s headaches as a severe

impairment. Step two requires only that the ALJ determine whether Plaintiff suffers from at least

one severe impairment. See Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987) (holding “the

finding of any severe impairment . . . whether or not it results from a single severe impairment or

a combination of impairments that together qualify as severe” is enough to satisfy step two).

“Nothing requires that the ALJ must identify, at step two, all of the impairments that should be

considered severe.” Heatly v. Comm’r of Soc. Sec., 385 F. App’x 823, 825 (11th Cir. 2010) (citing

Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984)). Here, the ALJ found Plaintiff suffers from

the severe impairment of non-ischemic cardiomyopathy (R. 14), which satisfies the step two

inquiry.

       Nonetheless, the regulations demand the ALJ consider not just the disabling effect of each

impairment but also the combined effect of all a claimant’s impairments. See 20 C.F.R. §

404.1523; Davis v. Halala, 985 F.2d 528, 534 (11th Cir. 1993) (ALJ is to evaluate the “whole

                                                 4
 Case 8:19-cv-00859-MAP Document 29 Filed 06/16/20 Page 5 of 11 PageID 672



person”). Where a claimant has alleged several impairments, the Commissioner has a duty to

consider the impairments in combination and to determine whether the combined impairments

render the claimant disabled. See Jones v. Dep’t of Health and Human Servs., 941 F.2d 1529, 1533

(11th Cir. 1991). The ALJ determined Plaintiff “does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20 CFR

Part 404, Subpart P, Appendix 1 (20 CFR §§ 404.1520(d), 404.1525, 404.1526, 416.920(d),

416.925 and 416.926).” (R. 16) This constitutes substantial evidence that the ALJ considered the

combined impacts of a claimant’s impairments. Wilson v. Barnhart, 284 F.3d 1219, 1223 (11th

Cir. 2002).

       Additionally, although Plaintiff testified to experiencing migraine pain (discussed below),

she did not mention her headaches or pain associated with them during the disability application

process (see R. 17-18, 174, 185-86, 191, 204), and she did not mention migraines at either her

psychological or her physical consultative evaluations (both occurred in August 2016). (R. 371,

374) Instead, Plaintiff alleged disability due to congestive heart failure and associated shortness

of breath, fatigue, pain, recurring pneumonia, chronic cough, and lethargy. (R. 17-18) She

complained of deformed feet, knee and back pain, depression, and dyslexia. (R. 374) She told her

consultative examiner in August 2016, that she had “no other medical problems.” (Id.) After

summarizing this information, the ALJ found her degenerative disc disease and deformed feet to

be non-severe because her treatment for these conditions was very limited. (R. 14)      Plaintiff’s

depression and anxiety, “considered singly and in combination,” also were non-severe due to very

limited treatment. Plaintiff’s heart condition was her only severe impairment due to “incidents of



                                                5
 Case 8:19-cv-00859-MAP Document 29 Filed 06/16/20 Page 6 of 11 PageID 673



exacerbated cardiac symptoms but these have been intermittent and more recent treatment records

indicate that her condition has stabilized over time.” (R. 18)

       Nonetheless, the ALJ noted that Plaintiff complained of headaches during an October 2016

emergency room visit for dizziness, restless legs, and difficulty walking. (R. 19, 288) Plaintiff

reported that she had a headache earlier in the day, that her mom gave her Motrin, and that her

headache went away. (R. 288) Although this is the ALJ’s only mention of Plaintiff’s headache

pain, the ALJ is not required to examine every piece of evidence so long as the decision does not

broadly reject the claimant’s case and is sufficient for the reviewing court to conclude that the ALJ

considered the claimant’s medical condition as a whole. Mitchell v. Comm’r of Soc. Sec. Admin.,

771 F.3d 780, 782 (11th Cir. 2014). Here, the only other reports of headache contained in the

medical record are in a December 2007 treatment note from Watson Clinic (six years before

Plaintiff’s alleged onset date), when she complained of a migraine, nausea, and vomiting and “felt

better” after taking Depo-Medrol and Phenergan (R. 393); a February 2014 note from a pain

management clinic treating her for back pain, in which she stated she had a history of migraines

(R. 449); and a January 2014 visit to Lakeland Regional Medical Center ER for migraines and

vomiting, when she reported she usually took over the counter medications to control her

headaches. (R. 482) On this record, substantial evidence supports the ALJ’s consideration of

Plaintiff’s impairments in combination at step two.

       Plaintiff’s next contention is that the ALJ’s consideration of her headaches ran afoul of the

Eleventh Circuit’s pain standard. The Eleventh Circuit has crafted a pain standard to apply to

claimants who attempt to establish disability through their own testimony of subjective complaints.

The standard requires evidence of an underlying medical condition and either (1) objective medical

                                                 6
 Case 8:19-cv-00859-MAP Document 29 Filed 06/16/20 Page 7 of 11 PageID 674



evidence that confirms the severity of the alleged pain arising from that condition, or (2) that the

objectively determined medical condition is of such a severity that it can reasonably be expected

to give rise to the alleged pain. See Holt v. Sullivan, 921 F.2d 1221 (11th Cir. 1991). When the

ALJ decides not to credit a claimant's testimony as to his pain, he must articulate explicit and

adequate reasons for doing so. Foote v. Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995).

       Social Security Ruling 16-3p cautions that “subjective symptom evaluation is not an

examination of an individual’s character.” Id. Adjudicators, as the regulations dictate (i.e., 20

C.F.R. § 404.1529), are to consider all the claimant’s symptoms, including pain, and the extent to

which these symptoms can reasonably be accepted as consistent with the objective medical

evidence and other evidence in the record. Id. The regulations define “objective evidence” to

include medical signs shown by medically acceptable clinical diagnostic techniques or laboratory

findings. 20 C.F.R. §§ 404.1529. “Other evidence,” again as the regulations define, includes

evidence from medical sources, medical history, and statements about treatment the claimant has

received. See 20 C.F.R. § 404.1512(b)(2)-(6). In the end, credibility determinations are the

province of the ALJ. Mitchell, 771 F.3d at 782.

       Here, the ALJ relied on boilerplate language in assessing Plaintiff’s subjective pain

complaints:

               After careful consideration of the evidence, I find that the claimant’s
               medially determinable impairments could reasonably be expected to cause
               the alleged symptoms; however, the claimant’s statements concerning the
               intensity, persistence and limiting effects of these symptoms are not entirely
               consistent with the medical evidence and other evidence in the record for
               the reasons explained in this decision.




                                                  7
 Case 8:19-cv-00859-MAP Document 29 Filed 06/16/20 Page 8 of 11 PageID 675



(R. 19) This language directly addresses the Eleventh Circuit’s pain standard and is not improper

if supported by substantial evidence. See Danan v. Colvin, 8:12-cv-7-T-27TGW, 2013 WL

1694856, at * 3 (M.D. Fla. Mar. 15, 2013).

       Plaintiff mentioned migraine pain for the first time at her hearing, testifying that her

migraines occur “[u]sually every day. Sometimes they’re in my eyes and sometimes they’re – and

they don’t hurt but I just don’t see very good, but then sometimes they’re actually in my head and

then they hurt and they last for hours.” (R. 56) Plaintiff explained that the headaches in her eyes

last about 20 minutes and to endure them she closes her eyes “till it stops hurting.” (R. 57) As for

her other type of migraine pain – the type that is in her head – it can last “anywhere from three

hours to five hours. Sometimes I have to go to the hospital and get a shot. I laid in a hospital out

of town one time for five hours crying, screaming, crying and they just let me lay there and puke

and cry for five hours before they saw me till it was my turn.” (R. 58) She does not take medicine

for her headaches because she “tried different things but nothing really helps . . . why spend all

that money that I don’t have.” (Id.)

       As discussed above, despite testifying she experiences migraines “usually every day,” (R.

56) Plaintiff complained of headaches to treatment providers only a few times in almost a decade

of medical records, and she reported to her treatment provider at the ER that over-the-counter

medications generally provided relief to her pain. Her treatment records from her primary care

physician do not mention migraines. (R. 18) And during her physical consultative evaluation,

Anand Rao, M.D. noted no evidence of neurological limitations. (R. 19, 375) Additionally, her

daily activities were inconsistent with disabling headache pain: she admitted she helps with

laundry, prepares simple meals, grocery shops twice a month, does light household chores, visits

                                                 8
 Case 8:19-cv-00859-MAP Document 29 Filed 06/16/20 Page 9 of 11 PageID 676



with her daughter, keeps up with friends on Facebook, manages her own hygiene and grooming

needs, drives short distances, sews, and keeps doctor’s appointments. (R. 53-55, 186-87, 192-95)

While “participation in everyday activities of short duration” does not disqualify a claimant from

disability, Lewis v. Callahan, 125 F.3d 1436, 1441 (11th Cir. 1997), the ALJ is tasked with

considering factors relevant to a claimant’s complaints of pain, including her daily activities. See

20 C.F.R. § 404.1529(c)(3)(i). Plaintiff’s daily activities do not paint the picture of a person unable

to perform sedentary work.

       The ALJ also considered Plaintiff’s cardiac condition, which had improved since her

alleged onset date: A February 2017 ECG indicated improved left ventricle function (ejection

fraction of 45 to 50 percent, indicative of mildly impaired left ventricle systolic function), normal

right ventricle function, and no pericardia effusion. (R. 19, 360-62) Plaintiff had very conservative

treatment for her other alleged impairments. For example, she testified she takes medication for

heart disease, depression, and anxiety. But she receives no medical treatment for her migraines,

her back, neck, and knee pain, or her issues with her feet. She takes Aleve and Advil, but otherwise

testified that “there’s nothing they can do about” her pain. (R. 49-50, 52)

       Plaintiff admits “the record is not replete with evidence of complaints of migraine

headaches.” (doc. 28 at 7) On this record, the ALJ’s consideration of Plaintiff’s subjective

complaints of pain is supported by substantial evidence. To the extent Plaintiff asks me to re-

weigh the evidence or substitute my opinion for that of the ALJ, I cannot. If the ALJ’s findings

are based on the correct legal standards and are supported by substantial evidence – as they are

here – the Commissioner’s decision must be affirmed even if I would have reached a different

conclusion. See Bloodsworth, 703 F.2d at 1239. On this record, the ALJ did not err in considering

                                                  9
 Case 8:19-cv-00859-MAP Document 29 Filed 06/16/20 Page 10 of 11 PageID 677



Plaintiff’s migraines, either at step two of the sequential evaluation process or in fashioning her

RFC.

       D.      Conclusion

       For the reasons stated above, it is ORDERED:

               (1) The ALJ’s decision is AFFIRMED; and

               (2) The Clerk of Court is directed to enter judgment for the Commissioner and close

                   the case.

       DONE and ORDERED in Tampa, Florida on June 16, 2020.




                                                10
Case 8:19-cv-00859-MAP Document 29 Filed 06/16/20 Page 11 of 11 PageID 678




                                    11
